DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Previous objections to Claims 7 and 12-14 are withdrawn in view of Applicant’s Amendments filed 7/13/2021.

Claims 12, 16, 17 and 18 objected to because of the following informalities:  

As per Claim 12:
Lines 10-11, the phrase “rechargeable device” should be --rechargeable devices--.

As per Claim 16:
Line 2, the phrase “the first communication” should be --the first communication channel--.

As per Claim 17:
according to any of claim 2” should be --according to claim 2--.

As per Claim 18:
	Lines 1-2, the phrase “according to 4” should be --according to claim 4--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Previous rejections of Claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of Applicant’s Amendments filed 7/13/2021.

Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "The method for wirelessly charging a plurality of rechargeable hearing aids according to claim 2" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as the claims previously only recite “a plurality of rechargeable devices” and not “a plurality of rechargeable hearing aids.”

Claim 17 recites the limitation "The method for wirelessly charging a plurality of rechargeable hearing aids according to any of claim 2" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as the claims previously only recite “a plurality of rechargeable devices” and not “a plurality of rechargeable hearing aids.”

Claim 18 recites the limitation "The method for wirelessly charging a plurality of rechargeable hearing aids according to 4" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as the claims previously only recite “a plurality of rechargeable devices” and not “a plurality of rechargeable hearing aids.”

Claim 18 recites the limitation "the wireless communication channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moshfeghi, US Publication No. 2011/0156640.

Regarding Claim 15, Moshfeghi teaches a computer program product comprising instructions (Moshfeghi paragraph [0146], see computer readable storage medium) which, when the instructions are executed by a processing unit, cause the processing unit to determine a charging profile of one or more rechargeable devices in a plurality of rechargeable devices and a charger device, based on a plurality of information regarding battery status for each of the rechargeable devices (Moshfeghi paragraphs [0079]-[0082] and [0110]-[0112], wherein based on the received data, a charging profile is determined which includes determining priorities and charging strategies for the slave devices).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi, US Publication No. 2011/0156640 in view of Niklaus et al., hereinafter Niklaus, US Publication No. 2019/0174239.

Regarding Claim 1, Moshfeghi teaches a method for wirelessly charging a plurality of rechargeable devices via a charger (Moshfeghi paragraph [0047], wherein a wireless transmitter charges one or more receiving devices), said method including: 
- appointing a master device among the plurality of rechargeable devices (Moshfeghi paragraphs [0072] and [0089]-[0090], wherein a master device is appointed among a plurality of slave devices to provide power to other slave devices), the master device being wirelessly charged by the charger as necessary according to a battery status (Moshfeghi paragraph [0089]-[0090], wherein slaves, which can become masters to other slave devices, are charged by their own masters, i.e. chargers), 
- for each of the remaining rechargeable devices, transmitting information regarding a current battery status to the master device (Moshfeghi paragraphs 
- determining, by the master device or the charger, a charging profile of one or more of the rechargeable devices based on the transmitted information regarding current battery status (Moshfeghi paragraphs [0079]-[0082] and [0110]-[0112], wherein based on the received data, a charging profile is determined which includes determining priorities and charging strategies for the slave devices), 
- charging, by the charger, the one or more of the rechargeable devices based on the determined charging profile (Moshfeghi paragraphs [0081]-[0082], wherein the master device charges the slave devices based on the determined charging profile),
wherein the master device transmits either the information regarding current battery status of the plurality of rechargeable devices, or the charging profile, to the charger to enable the charger to charge the one or more of the rechargeable devices based on the determined charging profile (Moshfeghi paragraph [0089]-[0090], wherein slaves that become masters are included in the plurality of rechargeable devices, and transmit battery status to their own masters to be charged by the determined charging profile).
Moshfeghi does not explicitly teach wherein at least one of the rechargeable devices is a hearing aid.
Niklaus teaches wherein at least one of the rechargeable devices is a hearing aid (Niklaus paragraphs [0003] and [0012], wherein rechargeable devices include hearing aids).


Regarding Claim 2, Moshfeghi further teaches wherein the step of transmitting information regarding battery status to the master device is carried out via a first communication channel, (Moshfeghi paragraph [0084], wherein wireless charging is performed using a first wireless channel), and 
wherein communication between the master device and a charger is carried out via a second communication channel such as a wireless communication channel, (Moshfeghi paragraphs [0064], [0072] and [0084], wherein communication between the master and slave devices or external charger is performed using a separate wireless channel).

Regarding Claim 3, Moshfeghi further teaches wherein the determination of a charging profile of the one or more rechargeable devices based on the plurality of information regarding battery status is carried out in the master device (Moshfeghi paragraphs [0079]-[0082] and [0110]-[0112], wherein based on the received data, a charging profile is determined by the master device).



Regarding Claim 5, Moshfeghi further teaches wherein a battery metric is provided for each of the rechargeable devices based on the plurality of information regarding battery status (Moshfeghi paragraphs [0074], [0082] and [0096], wherein data includes battery status information), and 
wherein the rechargeable devices are charged sequentially in an order depending on their battery metric values (Moshfeghi paragraph [0079]-[0080], wherein the slave devices are charged in order based on their priority, the priority being determined based on data including battery status information).

Regarding Claim 6, Moshfeghi further teaches wherein each rechargeable device is in a first round charged to a battery metric value being less than a maximum battery metric value and in one or more further rounds further charged (Moshfeghi paragraph 

Regarding Claim 7, Moshfeghi further teaches wherein the rechargeable devices are each charged to a first specific battery metric value being less than the maximum battery metric value before charging each of the rechargeable devices to a second specific battery metric value being less than the maximum battery metric value and greater than the first specific battery metric value (Moshfeghi paragraphs [0082] and [0109], wherein batteries may first be charged to a pre-determined low level before continuing being charged to additional levels based on rules).

Regarding Claim 8, Moshfeghi further teaches wherein subsequent to a determination that a rechargeable device is to be charged, the rechargeable device to be charged is appointed as master device (Moshfeghi paragraphs [0087]-[0089], wherein slave devices may become master devices to communicate and charge other slave devices after they are powered up).

Regarding Claim 9, Moshfeghi further teaches wherein during charging the plurality of rechargeable devices, the master device is being charged at one point in time and at another point in time another device is being charged (Moshfeghi paragraph [0063], wherein the master device gets charged first and then is used to charge the slave devices).



Regarding Claim 11, Moshfeghi further teaches wherein a plurality of rechargeable devices are being charged at a time (Moshfeghi paragraph [0063], wherein two or more slaves may be charged at a time).

Regarding Claim 12, Moshfeghi teaches a plurality of rechargeable devices to be wirelessly charged by a charger (Moshfeghi paragraph [0047], see receiving devices), said plurality of rechargeable devices each having a processor (Moshfeghi Fig. 4, see processor within the slave devices) being configured for 
- appointment of a master device among the plurality of rechargeable devices (Moshfeghi paragraphs [0072] and [0089]-[0090], wherein a master device is appointed to provide power to slave devices), the master device being wirelessly charged by the charger as necessary according to a battery status (Moshfeghi paragraph [0089]-[0090], wherein slaves, which become masters to other slave devices, are charged by their own masters, i.e. chargers),
- for each of the remaining rechargeable devices, transmission of information regarding battery status to the master device (Moshfeghi paragraphs [0074], [0082] and [0096], wherein slave devices transmit data in response to commands by the master device, including battery status information),
- determination, by the master device, of a charging profile of one or more of the rechargeable devices based on the plurality of information regarding battery status to be transmitted to the charger to enable the charger to charge the one or more of the rechargeable device, or for each of the rechargeable devices, transmission of information regarding battery status from the master device to the charger to enable the charger to charge the one or more of the rechargeable devices (Moshfeghi paragraphs [0079]-[0082] and [0110]-[0112], wherein based on the received data, a charging profile is determined which includes determining priorities and charging strategies for the slave devices).
Moshfeghi does not explicitly teach wherein at least one of the rechargeable devices is a hearing aid.
Niklaus teaches wherein at least one of the rechargeable devices is a hearing aid (Niklaus paragraphs [0003] and [0012], wherein rechargeable devices include hearing aids).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moshfeghi and Niklaus because the combination would allow the inclusion of hearing aids as taught by Niklaus in the devices as taught by Moshfeghi in Moshfeghi paragraph [0095] to be charged according to the method of charging as taught by Moshfeghi, yielding the predictable results of improved charging efficiency and flexibility.

Regarding Claim 14, Moshfeghi teaches a system comprising a plurality of rechargeable devices according to claim 12 (Moshfeghi paragraph [0047], see , the system further comprising the charger (Moshfeghi paragraphs [0072] and [0089]-[0090], see master device), wherein the charger is arranged for determination of a charging profile of one or more rechargeable devices based on a plurality of information regarding battery status of each of the one or more rechargeable devices or receiving a charging profile of one or more rechargeable devices (Moshfeghi paragraphs [0079]-[0082] and [0110]-[0112], wherein based on the received data, a charging profile is determined which includes determining priorities and charging strategies for the slave devices).

Regarding Claim 16, Moshfeghi further teaches wherein the first communication is a wireless communication channel or an inductive link (Moshfeghi paragraphs [0075]-[0076] and [0083]-[0086], wherein wireless or induction may be used for communication or charging).

Regarding Claim 17, Moshfeghi further teaches wherein the second communication channel is a wireless communication channel (Moshfeghi paragraphs [0075]-[0076] and [0083]-[0086], wherein wireless or induction may be used for communication or charging).

Regarding Claim 18, Moshfeghi further teaches wherein the wireless communication channel is any of Bluetooth, Bluetooth Low or proprietary protocol (Moshfeghi paragraph [0086], see Bluetooth).

Response to Arguments

Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive.

In response to Applicant’s arguments regarding Claim 1 that the prior art of record does not teach or suggest “appointing a master device among the plurality of rechargeable devices,” such that “the master device [is] chargeable by the charger” and “the master device transmits information … to the charger to enable the charger to charge the one or more of the rechargeable devices,” Examine respectfully disagrees for the reasons stated above in the rejection of the claims in addition to the following.
	Examiner directs Applicant to Moshfeghi paragraphs [0072] and [0089]-[0090], wherein slave devices may be designated as master devices to further charge other slave devices.  These slave devices that are designated as master devices are first charged and communicate with their own master devices, their own master devices being interpreted as being the charger in the claims.  Because the slave devices that are designated as master devices are included in the plurality of rechargeable devices, therefore, the transmission of data by these slave devices designated as masters in Moshfeghi paragraphs [0074] and [0082] to determine charging profiles for charging by their own masters meets the claim limitations as currently claimed.  Applicant’s arguments are therefore not persuasive and the rejection is maintained.

.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851